ACCEPTED
                                                                                                     04-14-00343-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                   ONE SHELL PLAZA          ABU DHABI      HOUSTON
                                                                                               1/12/2015 12:07:46 PM
                                                   910 LOUISIANA            AUSTIN         LONDON      KEITH HOTTLE
                                                   HOUSTON, TEXAS           BEIJING        MOSCOW             CLERK
                                                   77002-4995               BRUSSELS        NEW YORK
                                                                            DALLAS          PALO ALTO
                                                   TEL +1 713.229.1234      DUBAI           RIO DE JANEIRO
                                                   FAX +1 713.229.1522      HONG KONG       RIYADH
                                                   BakerBotts.com                           WASHINGTON
                                                                                   FILED IN
                                                                          4th COURT OF APPEALS
January 12, 2015                                                           SAN ANTONIO, TEXAS
                                                                         01/12/2015 12:07:46 PM
                                                                            KEITH     E. HOTTLE
                                                                             Paul R. Elliott
077971.0126                                                                          Clerk
                                                                             713.229.1226
                                                                            FAX 713.229.2726
                                                                            paul.elliott@bakerbotts.com
By Electronic Filing

Mr. Keith E. Hottle, Clerk
Fourth Court of Appeals
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037

         Re:        Case No. 04-14-00343-CV, EXLP Leasing LLC and EES Leasing LLC v. Webb
                    County Appraisal District and United Independent School District

Dear Mr. Hottle:

       The United Independent School District filed a notice of additional authority on January
8, 2015. This letter, which I respectfully request that you circulate to Justices Angelini, Barnard,
and Martinez, provides context for that authority.

         The purportedly relevant new authority—the Twelfth Court of Appeals’ opinion in No.
12-13-00393-CV, Valerus Compression Services v. Gregg County Appraisal District—is
irrelevant to the present appeal. The School District’s own appellee’s brief (at p. 5) correctly
stated that this “case does not involve the merits of Exterran’s protest under Tax Code §23.1241
. . . . The issue in this case is whether Exterran, pursuant to Tax Code § 42.08 (b), has forfeited
their right to proceed to a final determination of their appeal . . . .”

        For that reason, the construction in Valerus of Section 23.1241 can play no role in the
jurisdictional dispute currently pending before this Court, and the School District’s submission
of that case as relevant authority is misplaced. If anything, it further demonstrates the School
District’s and the trial court’s common error of misapprehending the crucial distinction between
jurisdiction and merits, and thus provides yet another reason for this Court to reverse and remand
the judgment below, so that the issue of Section 23.1241’s proper construction can be finally
addressed on the merits.

                                              Sincerely,




                                              Paul R. Elliott



Active 17677751.2
Mr. Keith E. Hottle             -2-   January 12, 2015


cc:      A. Dylan Wood
         Alberto Alarcon
         Paul Saenz
         Benjamin A. Geslison
         Renn Nielson




Active 17677751.2